Citation Nr: 0822395	
Decision Date: 07/08/08    Archive Date: 07/14/08

DOCKET NO.  04-11 763A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Baltimore, 
Maryland


THE ISSUES

1.  Entitlement to an initial evaluation in excess of 10 
percent for herniated nucleus pulposus, L4-S1.

2.  Entitlement to an initial evaluation in excess of 10 
percent for right lower extremity (hip) radiculopathy.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

James R. Siegel, Counsel



INTRODUCTION

The veteran served on active duty for more than 20 years, 
prior to his retirement in September 2002.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a September 2002 rating decision of the 
Regional Office (RO) that granted service connection for 
herniated nucleus pulposus, L4-S1 with right hip 
radiculopathy.  A 10 percent evaluation was assigned, and 
this rating was ultimately effective from October 2002, the 
day following his discharge from service.  This case was 
previously before the Board in March 2007, at which time it 
was remanded for additional development of the record.  By 
rating action dated in October 2007, the RO assigned a 
separate 10 percent evaluation for radiculopathy of the right 
lower extremity (hip), effective September 2003.  

The issue of entitlement to an initial evaluation in excess 
of 10 percent for right lower extremity (hip) radiculopathy 
is addressed in the REMAND portion of the decision below and 
is REMANDED to the RO via the Appeals Management Center 
(AMC), in Washington, DC.  VA will notify you if further 
action is required on your part.


FINDING OF FACT

The veteran's low back disability is manifested by minimal 
limitation of motion and complaints of pain, but there is no 
clinical evidence that it has resulted in any incapacitating 
episodes requiring bed rest.


CONCLUSION OF LAW

An initial evaluation in excess of 10 percent for herniated 
nucleus pulposus, L4-S1, is not warranted.  38 U.S.C.A. 
§ 1155 (West 2002); 38 C.F.R. § 4.71a, Diagnostic Code 5292, 
5293, 5295 (as in effect from September 23, 2002, through 
September 25, 2003); Diagnostic Codes 5242, 5243 (effective 
September 26, 2003).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Veterans Claims Assistance Act

The Veterans Claims Assistance Act (VCAA) redefined VA's duty 
to assist the appellant in the development of a claim.  VA 
regulations for the implementation of the VCAA were codified 
as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 
3.326(a) (2006).

The notice requirements of the VCAA require VA to notify the 
veteran of what information or evidence is necessary to 
substantiate the claim; what subset of the necessary 
information or evidence, if any, the claimant is to provide; 
and what subset of the necessary information or evidence, if 
any, the VA will attempt to obtain.  38 C.F.R. § 3.159(b), 73 
FR 23353-56 (April 30, 2008).  The requirements apply to all 
five elements of a service connection claim: veteran status, 
existence of a disability, a connection between the veteran's 
service and the disability, degree of disability, and 
effective date of the disability.  Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006).  For an increased-
compensation claim, section 5103(a) requires, at a minimum, 
that the Secretary notify the claimant that, to substantiate 
a claim, the claimant must provide, or ask the Secretary to 
obtain, medical or lay evidence demonstrating a worsening or 
increase in severity of the disability and the effect that 
worsening has on the claimant's employment and daily life.  
Vasquez-Flores v. Peake, 22 Vet. App. 37 (2008). 

VCAA notice must be provided to a claimant before the initial 
unfavorable decision on a claim for VA benefits by the agency 
of original jurisdiction (in this case, the RO).  Id; see 
also Pelegrini v. Principi, 18 Vet. App. 112 (2004).  
However, insufficiency in the timing or content of VCAA 
notice is harmless if the errors are not prejudicial to the 
claimant.  Conway v. Principi, 353 F.3d 1369, 1374 (Fed. Cir. 
2004) (VCAA notice errors are reviewed under a prejudicial 
error rule); see also Sanders v. Nicholson, 487 F.3d 881 
(Fed. Cir. 2007).

In June 2003, November 2005, and May 2007 letters, the RO 
provided notice to the veteran regarding what information and 
evidence is needed to substantiate the claim for a higher 
rating, as well as what information and evidence must be 
submitted by the veteran and what information and evidence 
will be obtained by VA.  Letters dated in December 2006 and 
May 2007 notified the veteran of the evidence needed to 
establish a disability rating and effective date.  

Specifically, these letters provided notice to the veteran 
regarding what information and evidence is needed to 
substantiate the claim for a higher rating, including 
evidence from medical providers, statements from others who 
could describe their observations of his disability level, 
and his own statements describing the symptoms, frequency, 
severity and additional disablement caused by his 
disabilities.  In addition, the December 2006 and May 2007 
letters informed the veteran of the necessity of providing 
medical or lay evidence demonstrating the level of 
impairment, and the effect that the conditions have on his 
employment and daily life.  The notice also provided examples 
of pertinent medical and lay evidence that the veteran may 
submit (or ask the Secretary to obtain) relevant to 
establishing entitlement to a higher rating.  The Board 
further points out that the statement of the case and the 
supplemental statement of the case issued in March 2006 and 
February 2008 respectively, included the diagnostic criteria 
for rating his service-connected low back disability.  The 
case was last readjudicated in February 2008.

Moreover, the veteran is challenging the initial evaluation 
assigned following the grant of service connection.  In 
Dingess, the Court held that in cases in which service 
connection has been granted and an initial disability rating 
and effective date have been assigned, the typical service 
connection claim has been more than substantiated, it has 
been proven, thereby rendering section 5103(a) notice no 
longer required because the purpose that the notice is 
intended to serve has been fulfilled.  Dingess, 19 Vet. App. 
at 490-91.  Additionally no duty to provide VCAA notice 
arises upon receipt of a notice of disagreement.  38 C.F.R. 
§ 3.159(b)(3), 73 FR 23353-56 (April 30, 2008).  Thus, VA's 
duty to notify in this case has been satisfied.  See 
generally Turk v. Peake, 21 Vet. App. 565 (2008) (where a 
party appeals from an original assignment of a disability 
rating, the claim is classified as an original claim, rather 
than as one for an increased rating); see also Shipwash v. 
Brown, 8 Vet. App. 218, 225 (1995); see also Fenderson v. 
West, 12 Vet. App. 119 (1999) (establishing that initial 
appeals of a disability rating for a service-connected 
disability fall under the category of "original claims").  

The record also reflects that VA has made reasonable efforts 
to obtain relevant records adequately identified by the 
appellant.  Specifically, the information and evidence that 
have been associated with the claims file includes a VA pre-
discharge examination and the report of a VA examination in 
December 2007.

As discussed above, the VCAA provisions have been considered 
and complied with.  The appellant was notified and aware of 
the evidence needed to substantiate this claim, the avenues 
through which he might obtain such evidence, and the 
allocation of responsibilities between himself and VA in 
obtaining such evidence.  The veteran has been an active 
participant in the claims process and has described his 
symptoms and their impact on his activities to VA medical 
providers as well as in correspondence.  Any error in the 
sequence of events or content of the notice is not shown to 
have affected the essential fairness of the adjudication or 
to cause injury to the claimant.  Thus, any such error is 
harmless and does not prohibit consideration of this matter 
on the merits.  See Sanders, supra; Conway, supra; Dingess, 
supra; see also ATD Corp. v. Lydall, Inc., 159 F.3d 534, 549 
(Fed. Cir. 1998).

Analysis 

The Board has reviewed all the evidence in the appellant's 
claims file.  Although the Board has an obligation to provide 
adequate reasons and bases supporting this decision, there is 
no requirement that the evidence submitted by the appellant 
or obtained on his behalf be discussed in detail.  Rather, 
the Board's analysis below will focus specifically on what 
evidence is needed to substantiate the claim and what the 
evidence in the claims file shows, or fails to show, with 
respect to the claim.  See Gonzales v. West, 218 F.3d 1378, 
1380-81 (Fed. Cir. 2000) and Timberlake v. Gober, 14 Vet. 
App. 122, 128-30 (2000).

Disability evaluations are determined by the application of a 
schedule of ratings which is based on average impairment of 
earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  
Separate diagnostic codes identify the various disabilities.  
Disabilities must be reviewed in relation to their history.  
38 C.F.R. § 4.1.  Other applicable, general policy 
considerations are:  interpreting reports of examination in 
light of the whole recorded history, reconciling the various 
reports into a consistent picture so that the current rating 
may accurately reflect the elements of disability, 38 C.F.R. 
§ 4.2; resolving any reasonable doubt regarding the degree of 
disability in favor of the claimant, 38 C.F.R. § 4.3; where 
there is a question as to which of two evaluations apply, 
assigning a higher of the two where the disability picture 
more nearly approximates the criteria for the next higher 
rating, 38 C.F.R. § 4.7; and, evaluating functional 
impairment on the basis of lack of usefulness, and the 
effects of the disabilities upon the person's ordinary 
activity, 38 C.F.R. § 4.10.  See Schafrath v. Derwinski, 
1 Vet. App. 589 (1991).

As the veteran takes issue with the initial rating assigned 
when service connection was granted for herniated nucleus 
pulposus, the Board must evaluate the relevant evidence since 
the effective date of the awards; it may assign separate 
ratings for separate periods of time based on facts found - a 
practice known as "staged" ratings.  Fenderson v. West, 12 
Vet. App. 119 (1999).

Disability of the musculoskeletal system is primarily the 
inability, due to damage or inflammation in parts of the 
system, to perform normal working movements of the body with 
normal excursion, strength, speed, coordination and 
endurance.  The functional loss may be due to absence of part 
or all of the necessary bones, joints and muscles, or 
associated structures, or to deformity, adhesions, defective 
innervation, or other pathology, or may be due to pain, 
supported by adequate pathology and evidenced by visible 
behavior of the claimant undertaking the motion.  Weakness is 
as important as limitation of motion, and a part which 
becomes painful on use must be regarded as disabled.  See 
DeLuca v. Brown, 8 Vet. App. 202 (1995); 38 C.F.R. § 4.40 
(2007); see also 38 C.F.R. § 4.45 (2007).

The Board notes that, during the course of this appeal, 
specifically, on September 23, 2002, and once again on 
September 26, 2003, new regulations for the evaluation of 
service-connected disabilities of the spine became effective.  
If the application of the revised regulation results in a 
higher rating, the effective date for the higher disability 
rating can be no earlier than the effective date of the 
change in the regulation.  38 U.S.C.A. § 5110(g) (West 2002).  
Prior to the effective date of the change in the regulation, 
the Board can apply only the original version of the 
regulation.  VAOPGCPREC 3-2000 (April 10, 2000).  

Under the old criteria, slight limitation of motion of the 
lumbar segment of the spine warrants a 10 percent evaluation.  
Moderate limitation of motion of the lumbar segment of the 
spine warrants a 20 percent evaluation.  A 40 percent 
evaluation requires severe limitation of motion.  38 C.F.R. 
§ 4.71a, Diagnostic Code 5292 (effective prior to September 
26, 2003).  

Lumbosacral strain warrant a noncompensable rating where 
there are only slight subjective symptoms.  A 10 percent 
evaluation requires characteristic pain on motion.  A 
20 percent rating is warranted for lumbosacral strain where 
there is muscle spasm on extreme forward bending and 
unilateral loss of lateral spine motion in a standing 
position.  A 40 percent evaluation requires severe 
lumbosacral strain manifested by listing of the whole spine 
to the opposite side, a positive Goldthwaite's sign, marked 
limitation of forward bending in a standing position, loss of 
lateral motion with osteoarthritic changes, or narrowing or 
irregularity of the joint space, or some of the above with 
abnormal mobility on forced motion.  38 C.F.R. § 4.71a, 
Diagnostic Code 5295 (effective prior to September 26, 2003).

Under the interim revised criteria for intervertebral disc 
syndrome which became effective September 23, 2002, a 10 
percent evaluation required incapacitating episodes having a 
total duration of at least one week but less than two weeks 
during the past 12 months.  A 20 percent evaluation required 
required incapacitating episodes having a total duration of 
at least two weeks but less than four weeks during the past 
12 months.  A 40 percent evaluation required demonstrated 
evidence of incapacitating episodes having a total duration 
of at least 4 weeks but less than 6 weeks during the past 
12 months.  A 60 percent evaluation required incapacitating 
episodes having a total duration of at least six weeks during 
the past 2 months.  38 C.F.R. § 4.71a, Diagnostic Code 5293 
(effective September 23, 2002).  Those criteria remained in 
effect with the revision effective September 26, 2003, except 
the Diagnostic Codes changed.  See 38 C.F.R. § 4.71a, 
Diagnostic Code 5243 (effective September 26, 2003).  

For the purpose of evaluations under the revised criteria, an 
incapacitating episode is a period of acute signs and 
symptoms due to intervertebral disc syndrome which requires 
bed rest prescribed by a physician and treatment by a 
physician.  38 C.F.R. § 4.71a, Diagnostic Codes 5237, 5243 
(2007).  

Pursuant to the revised rating criteria, intervertebral disc 
syndrome can also be evaluated by combining, under 38 C.F.R. 
§ 4.25, separate evaluations of its chronic orthopedic and 
neurologic manifestations along with evaluations for all 
other disabilities, whichever method results in the higher 
evaluation.  "Chronic orthopedic and neurologic 
manifestations" means orthopedic and neurologic signs and 
symptoms resulting from intervertebral disc syndrome that are 
present constantly, or nearly so.  When evaluating on the 
basis of chronic manifestations, orthopedic disabilities 
should be evaluated using the criteria for the most 
appropriate diagnostic code or codes, and neurologic 
disabilities should be evaluated separately using the 
criteria for the most appropriate neurological diagnostic 
code or codes.  38 C.F.R. § 4.71a, Diagnostic Code 5293 
(effective September 23, 2002).

Under the General Rating Formula for Diseases and Injuries of 
the Spine, a 50 percent evaluation is warranted for 
unfavorable ankylosis of the entire thoracolumbar spine.  A 
40 percent evaluation, requires evidence of forward flexion 
of the thoracolumbar spine to 30 degrees or less; or 
favorable ankylosis of the entire thoracolumbar spine.  A 
20 percent evaluation is warranted where there is evidence of 
forward flexion of the thoracolumbar spine greater than 
30 degrees but not greater than 60 degrees; or, the combined 
range of motion of the thoracolumbar spine not greater than 
120 degrees; or muscle spasm or guarding severe enough to 
result in an abnormal gait or abnormal spinal contour, such 
as scoliosis, reversed lordosis, or abnormal kyphosis.  A 10 
percent evaluation is warranted where there is forward 
flexion of the thoracolumbar spine greater than 60 degrees, 
but not greater than 85 degrees; or combined range of motion 
of the thoracolumbar spine greater than 120 degrees but not 
greater than 235 degrees; or, muscle spasm, guarding, or 
localized tenderness not resulting in abnormal gait or 
abnormal spinal contour; or, vertebral body fracture with 
loss of 50 percent or more of the height.  38 C.F.R. § 4.71a, 
General Rating Formula for Diseases and Injuries of the 
Spine.

For VA compensation purposes, normal forward flexion of the 
thoracolumbar spine is zero to 90 degrees, extension is zero 
to 30 degrees, left and right lateral flexion are zero to 30 
degrees, and left and right lateral rotation are zero to 30 
degrees.  The combined range of motion refers to the sum of 
the range of forward flexion, extension, left and right 
lateral flexion, and left and right rotation.  The normal 
combined range of motion of the thoracolumbar spine is 240 
degrees.  The normal ranges of motion for each component of 
spinal motion provided in this note are the maximum that can 
be used for calculation of the combined range of motion.  
38 C.F.R. § 4.71a, General Rating Formula for Diseases and 
Injuries of the Spine, Note (2).

Initially, the Board observes that a separate 10 percent 
evaluation was assigned for right lower extremity (hip) 
radiculopathy, effective September 2003.  This decision will 
consider any neurological impairment prior to that date as 
part of this claim.

The evidence supporting the veteran's claim includes his 
statements and some medical findings.  At the time of the VA 
examination in August 2007, the veteran described having 
constant 7/10 pain that increased every week to 10/10.  The 
pain reportedly was across the lower back and radiated down 
the right leg with numbness in both legs.  He claimed that 
his symptoms had worsened over the years.  He added that he 
could not sit or stand for more than 15 minutes without 
moving.  The examiner noted that the veteran had pain on 
motion.  

The evidence against the veteran's claim includes the 
findings on both the July 2002 and August 2007 VA 
examinations.  In this regard, the Board observes that no 
abnormal findings were recorded on clinical evaluation in 
July 2002.  The Board points out that there was no erythema, 
edema, ecchymosis, deformity, spasms or tenderness.  In 
addition, the examiner stated that the veteran had full range 
of motion without any pain.  It was also reported that range 
of motion did not change due to fatigue or exercise.  Deep 
tendon reflexes were 2+ in the lower extremities, and 
strength in the lower extremities was 5/5.  The veteran had 
normal sensation in the lower extremities and a normal gait.

Although range of motion had decreased slightly at the time 
of the August 2007 VA examination, any limitation of motion 
demonstrated was still not to a compensable degree.  In this 
regard, the Board notes that forward flexion was from 0 to 90 
degrees; lateral flexion was from 0 to 15 degrees on the 
left, and from 0 to 35 degrees on the right; and rotation was 
from 0 to 35 degrees, bilaterally.  As noted above, aside 
from the minimal restriction of left lateral flexion, the 
only abnormal finding was pain on motion.  However, the 
examiner indicated that there was no edema, tenderness, 
guarding, redness, heat, instability, weakness, abnormal 
movement, or spasm.  The veteran was able to ambulate without 
assistance, and he had normal posture and gait.  There was no 
gross sensory defect to light touch, and muscle strength was 
5/5 throughout, bilaterally.  

There is no indication in the record that the veteran has 
been prescribed bed 
rest for his back, and there is no clinical evidence that the 
veteran has had any incapacitating episodes involving his low 
back disability. 

The Board acknowledges that the most recent VA examination 
demonstrated very minimal limitation of motion of the low 
back.  The fact remains, however, that any decrease in the 
range of motion has not risen to the level warranting an 
evaluation in excess of 10 percent, even considering any 
limitation of motion caused by pain.  In this regard, under 
the old criteria, a 20 percent evaluation requires moderate 
limitation of motion, loss of lateral spine motion, or muscle 
spasm on extreme forward bending.  Under the revised 
criteria, a 20 percent evaluation requires limitation of 
flexion greater than 30 degrees, but less than 60 degrees; or 
the combined range of motion of the thoracolumbar spine not 
greater than 120 degrees.  Such is clearly not shown by the 
evidence, even considering his subjective complaints of pain.  
See DeLuca.  Thus, an evaluation in excess of 10 percent is 
not warranted.  

In addition, the Board notes that there is no evidence of an 
exceptional or unusual disability picture with related 
factors, such as marked interference with employment or 
frequent periods of hospitalization, so as to warrant 
referral of the case to appropriate VA officials for 
consideration of an extra schedular rating under 38 C.F.R. § 
3.321(b)(1); Shipwash v. Brown, 8 Vet. App. 218 (1995).  
Although the veteran reports that he cannot sit for more than 
15 minutes, he was noted to have a sedentary occupation, is 
able to exercise 2 to 3 times per week lifting 25 pounds for 
arm curls and 100 pounds for bench pressing, and is able to 
walk on the treadmill for 30 minutes.  There is nothing in 
the record to distinguish his case from the cases of numerous 
other veterans who are subject to the schedular rating 
criteria for the same disability.  Therefore, in the absence 
of such factors, the Board finds that the criteria for 
submission for consideration of an extraschedular rating 
pursuant to 38 C.F.R. § 3.321(b)(1) are not met.  

The Board concludes that the clinical findings on examination 
are of greater probative value than the veteran's allegations 
regarding the severity of his low 
back disability.  Accordingly, the Board finds that the 
preponderance of the evidence is against the claim for a 
higher initial evaluation for herniated nucleus pulposus, L4-
S1.  


ORDER

An initial evaluation in excess of 10 percent for herniated 
nucleus pulposus, L4-S1, is denied.


REMAND

The veteran also asserts that a higher initial evaluation is 
warranted for radiculopathy of the right hip.  This 
disability had previously been associated 
with the veteran's service-connected herniated nucleus 
pulposus, but the October 2007 rating action assigned a 
separate 10 percent evaluation for this symptom, effective 
September 2003.  This evaluation was assigned under 
Diagnostic Code 8520.  

The record discloses that the veteran has not been provided 
with notice of the criteria required for a higher rating for 
this disability, nor was the issue included in the 
supplemental statement of the case.  

Under the circumstances of this case, the Board finds that 
additional development of the record is required.  
Accordingly, the case is REMANDED to the RO/AMC for action as 
follows:

The RO/AMC should issue a supplemental 
statement of the case that includes the 
provisions of Diagnostic Code 8520.  The 
veteran should be provided an opportunity 
to respond.  The case should then be 
returned to the Board for further 
appellate consideration. 

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or Court for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).



____________________________________________
K. A. BANFIELD 
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


